DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/20/2021 has been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Response to Arguments
This Office action is in response to the applicant’s communication filed on 9/20/2021.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant's arguments, see pages 6-13, have been fully considered but they are not persuasive.  Applicant generally alleges that the jaws of Silady are physically detached from the housing when they move to the spread position and the jaws cannot achieve the spread position with the forceps attached to the housing.  The Examiner respectfully disagrees.  It is the Examiner’s position that each and every incremental position as clamp lever (34) is moved from its jaw nominal position in Fig. 4 toward the jaw spread position shown in Fig. 3 reads on the claim language as for each incremental amount clamp lever (34) moves away from the fixed handle (28) of Fig. 4, 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stop bias member comprising a compliant plug of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The current abstract is objected to for comprising greater than 150 words in length.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claims 1, 3-6, 8-12 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silady (W02009046490).
Silady discloses (see Figs. 1-8) a grasping instrument control system comprising the following claim limitations:
(claim 1) a handpiece (22, Figs. 1-2); a forceps (16. Figs. 1-5) attached to the handpiece (22), the forceps (16) including: a first jaw (i.e. “upper” jaw); and a second jaw (i.e. “lower” jaw) opposing the first jaw (as shown in Figs. 1-5), wherein the first jaw and the second jaw are movable relative to one another between a jaw nominal position (as shown in Fig. 4) and a jaw clamped position (as shown in Fig. 5); a clamp lever (34, Figs. 3-5) extending from the handpiece (22) and in communication with the first jaw and the second jaw, wherein the clamp lever is operable to move the first jaw and the second jaw from the jaw nominal position (Fig. 4) to the jaw clamped position (Fig. 5) when an external force is imparted upon the clamp lever (34) in a first direction (application of force shown by force arrow on lever 34 in a first direction towards fixed handle 28 in Figs. 4-5; p. 23, lines 4-19; see claim 1); and a stop bias member (compression spring 50, Figs. 3-6C) that stops movement of the clamp lever (34) when the external force is removed so that the first jaw and the second jaw are in the jaw nominal position at rest (i.e. “non-operating position” and/or “non-force transmitting position”) (Fig. 4; p. 11, line 17-p. 12, line 3; p. 24, lines 6-7; p. 29, lines 15-17; p. 31, lines 20-22); wherein the first jaw and the second jaw are movable from the jaw nominal position (Fig. 4) to a jaw spread position (see 
(claim 3) wherein the stop bias member (compression spring 50, Figs. 3-6C) is a compression spring (as shown in Figs. 3-6C; p. 24, line 26);
(claim 4) wherein the compression spring (50) has a pre-load (as expressly shown in 6C, spring 50 is pre-loaded under a force level prior to grasping an object);
(claim 5) wherein the compression spring (50) has a natural length and the compression spring is at the natural length when the compression spring is free of contact with the clamp lever (34) (as shown in Figs 3-6C, see claims 28-29; p. 11, line 17-p. 12, line 3; spring 50 is never in contact with the clamp lever 34, 
(claim 6) wherein the surgical device includes a fixed handle (28, Figs. 3-5) extending from the handpiece (22) and the clamp lever (34) is movable relative to the fixed handle (28) in the first direction (as expressly shown in Fig. 5) and the second direction (as expressly shown in Fig. 3);
(claim 8) wherein the clamp lever (34) is in communication with one or more inner tubes (18,42; see Figs. 3-6C) that are connected to the first jaw and the second jaw (16) (as shown in the jaw activation drive train of the embodiment of Figs. 3-6C);
(claim 9) wherein the one or more inner tubes are a push rod (18) that pushes the first jaw and the second jaw in a first direction (as expressly shown in Figs. 4-5 and 6B-6C) so that the first jaw and the second jaw move from the jaw nominal position (Fig. 4) to the jaw clamped position (Fig. 5) and so that the first jaw and the second jaw move from the jaw nominal position (Fig. 4) to the jaw spread position (Fig. 3) (as expressly shown from Fig. 4 to Fig. 3 and also from Fig. 6B to Fig. 6A);
(claim 10) wherein the clamp lever (34) is connected to one or more actuators (58,60,64,82,84) (as expressly shown in Figs. 3-6C, clamp lever 34 is expressly connected to multiple sets of rack, pinion and/or locking teeth or levers);
(claim 11) wherein the one or more actuators (58,60,64,82,84) are connected to one or more inner tubes (18,42; Figs. 3-6C) and movement of the one or more actuators moves the one or more inner tubes and the first jaw and the second 
(claim 12) wherein at least one of the one or more actuators (58,60,64,84) are located between a return bias member (lever 82, Figs. 3-5) and the stop bias member (spring 50) (as shown in Figs. 3-6C, e.g. one or more sets of actuator teeth (58,60,64,84) are disposed in the drive chain between lever 82 and spring 50);
(claim 18) wherein the one or more actuators (58,60,64,82,84) includes a movement actuator (e.g. spring retaining body 42 of the toothed rack 58) that has a first portion (i.e. “right” end of body 42 shown in Fig. 6A) that is connected to a housing of the surgical device at a grounding member (at shoulder 52, Fig. 6A) (p. 24, line 12-p. 25, line 2) and a second end (i.e. “left” end of body 42 shown in Fig. 6A) opposite the first portion that is in communication with (via toothed rack 58) and moved by the clamp lever (34) (as shown in Figs. 3-6C); and 
(claim 19) wherein the movement actuator (42) is directly connected (via engaged teeth 58,60) to the clamp lever (34) (as shown in Figs. 3-6C).



Allowable Subject Matter
Claims 2, 7, 13-14, 16-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance: the art of record does not teach or render obvious a surgical device as claimed that includes, in combination with the claim(s) as a whole, having the specifically claimed jaw positions relative to the respective lever movements wherein the clamp lever extends from the handpiece disposed between the fixed handle and the trigger.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/ROBERT A LYNCH/Primary Examiner, Art Unit 3771